 
Exhibit 10.14
 


SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


OF


CHARTER COMMUNICATIONS OPERATING, LLC
(a Delaware Limited Liability Company)


 
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended from
time to time, this "Agreement") is entered into as of November 30, 2009 by CCO
Holdings, LLC, a Delaware limited liability company ("CCO Parent"), as the sole
member of Charter Communications Operating, LLC, a Delaware limited liability
company (the "Company").
 
W I T N E S S E T H:
 
WHEREAS, the Company is governed by that certain Limited Liability Company
Agreement dated as of June 19, 2003, as amended (the "Prior Agreement"); and
 
WHEREAS, CCO Parent, as the sole member of the Company, wishes to amend and
restate the Prior Agreement in compliance with the requirements of the Joint
Plan; and


WHEREAS, JPMorgan Chase Bank, N.A. is currently the “Funding Agent,” as defined
in that certain Credit Agreement with the Company as Borrower, dated as of
March 18, 1999, as Amended and Restated as of March 6, 2007 (and as it may be
amended, supplemented, modified, restated, refunded, renewed, replaced or
refinanced from time to time, the "Credit Agreement"), and the Funding Agent
from time to time under the Credit Agreement is intended by CCO Parent and the
Company to have certain rights as set forth herein and to be an express third
party beneficiary of those provisions of this Agreement conferring such rights
upon the Funding Agent;
 
NOW, THEREFORE, in consideration of the terms and provisions set forth herein,
the benefits to be gained by the performance thereof and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
party hereby agrees as follows:
 
SECTION 1. General.
 
(a) Formation.  Effective as of the date and time of filing of the Certificate
of Formation in the office of the Secretary of State of the State of Delaware,
the Company was formed as a limited liability company under the Delaware Limited
Liability Company Act, 6 Del.C. § 18-101, et. seq., as amended from time to time
(the "Act").  Except as expressly provided herein, the rights and obligations of
the Members (as defined in Section 1(h)) in connection with the regulation and
management of the Company shall be governed by the Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Name.  The name of the Company shall continue to be "Charter Communications
Operating, LLC".  The business of the Company shall be conducted under such name
or any other name or names that the Manager (as defined in Section 4(a)(i)
hereof) shall determine from time to time.
 
(c) Registered Agent.  The address of the registered office of the Company in
the State of Delaware shall continue to be c/o Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808.  The name and address
of the registered agent for service of process on the Company in the State of
Delaware shall continue to be Corporation Service Company, 2711 Centerville
Road, Suite 400, Wilmington , Delaware 19808.  The registered office or
registered agent of the Company may be changed from time to time by the Manager.
 
(d) Principal Office.  The principal place of business of the Company shall be
at 12405 Powerscourt Drive, St. Louis, MO 63131.  At any time, the Manager may
change the location of the Company's principal place of business.
 
(e) Term.  The term of the Company commenced on the date of the filing of the
Certificate of Formation in the office of the Secretary of State of the State of
Delaware, and the Company will have perpetual existence until dissolved and its
affairs wound up in accordance with the provisions of this Agreement.
 
(f) Certificate of Formation.  The execution of the Certificate of Formation by
Collen Hegarty and the Certificate of Amendment thereto by Marcy Lifton and the
filing thereof in the office of the Secretary of State of the State of Delaware,
are hereby ratified, confirmed and approved.
 
(g) Qualification; Registration.  The Manager shall cause the Company to be
qualified, formed or registered under assumed or fictitious name statutes or
similar laws in any jurisdiction in which the Company transacts business and in
which such qualification, formation or registration is required or
desirable.  The Manager, as an authorized person within the meaning of the Act,
shall execute, deliver and file any certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business.
 
(h) Voting.  Each member of the Company (if there is only one member of the
Company, the "Member"; or if there are more than one, the "Members") shall have
one vote in respect of any vote, approval, consent or ratification of any action
(a "Vote") for each one percentage point of Percentage Interest (as defined in
Section 7) held by such Member (totaling 100 Votes for all Members) (any
fraction of such a percentage point shall be entitled to an equivalent fraction
of a Vote).  So long as no Triggering Event has occurred and is continuing, any
vote, approval, consent or ratification as to any matter under the Act or this
Agreement by a Member may be evidenced by such Member's execution of any
document or agreement (including this Agreement or an amendment hereto in
accordance with the provisions thereof) that would otherwise require as a
precondition to its effectiveness such vote, approval, consent or ratification
of the Members.  "Triggering Event" shall mean (i) the occurrence and
continuance of an Event of Default (as defined in the Credit Agreement) and
(ii) the Funding Agent’s giving notice in any manner provided
 
 
2

--------------------------------------------------------------------------------

 
 
for in the Credit Agreement to the Company and CCO Parent that it intends to
exercise the rights described herein during the occurrence and continuance of
such Event of Default.  “LLC Arrangement” shall mean the provisions of this
Section 1(h) relating to the rights and powers of the Funding Agent respecting
any vote, approval, consent or ratification, whether or not inchoate.  If a
Triggering Event has occurred and is continuing, then the Members shall continue
to have the right to exercise their Votes; provided that, in the event the
Funding Agent’s determination with respect to any matter requiring or permitting
a vote hereunder or under the Act is contrary to the vote, approval, consent or
ratification of the Members, the Funding Agent’s determination with respect to
such matter shall, for all purposes of this Agreement and the Act, control and
supersede any contrary vote, approval, consent or ratification of the Members
(including, for the sake of clarity, any matter requiring or permitting
unanimity of Votes hereunder).  The Funding Agent’s rights and powers respecting
any vote, approval, consent or ratification hereunder may only be exercised if
the Triggering Event has occurred until such time that the Event of Default (as
defined in the Credit Agreement) which gave rise to such rights and powers
respecting any vote, approval, consent or ratification has been cured.  The LLC
Arrangement shall be effective from and after the date hereof until a LLC
Arrangement Notice (as defined below) shall have been delivered and will
continue to be effective until the Funding Agent shall have delivered written
confirmation (the "LLC Arrangement Notice") to the Company and CCO Parent that
an LLC Arrangement Retraction Event (as defined below) has occurred.  The LLC
Arrangement Notice shall be promptly delivered by the Funding Agent if 91 days
shall have passed since the date on which the CCO Parent shall have complied
with the provisions of Section 6.13 of the Credit Agreement (the date on which
the LLC Arrangement Notice is delivered, the “Conditional Notice Date”),
including, without limitation, becoming a party to the Guarantee and Collateral
Agreement (as defined in the Credit Agreement), and after the occurrence of the
Guarantee and Pledge Date (as defined in the Credit Agreement), and to the
knowledge of the Funding Agent,  no Event of Default has occurred during such
period and is continuing as of the Conditional Notice Date (such circumstances
being collectively referred to as the “LLC Arrangement Retraction Event”);
provided, that, if an Event of Default shall have occurred during such 91-day
period and be continuing on the Conditional Notice Date, the Funding Agent shall
not be required to give the LLC Arrangement Notice until such Event of Default
shall no longer be continuing.  Immediately upon delivery of the LLC Arrangement
Notice (other than, and without prejudice to, the provisions set forth in
Sections 6(c) and 15), the LLC Arrangement shall no longer be effective and the
Funding Agent shall automatically cease to have the specific rights set forth in
this Agreement that are operative only during the effectiveness of the LLC
Arrangement; provided, however, that unless the LLC Arrangement Notice shall
have been delivered, the LLC Arrangement shall remain effective notwithstanding
any cure of a Triggering Event and the Funding Agent shall retain all rights and
benefits hereunder, without prejudice, with respect to the occurrence of any
subsequent Triggering Event.  If the Event of Default (as defined in the Credit
Agreement) which gave rise to such rights and powers respecting any vote,
approval, consent or ratification has been cured before the LLC Arrangement
Notice shall have been delivered, then the Funding Agent’s rights and powers
respecting any vote, approval, consent or ratification under the LLC Arrangement
may be triggered again upon a subsequent Triggering Event.  However, the Funding
Agent’s rights and powers respecting any vote, approval, consent or ratification
under the LLC Arrangement shall not become effective after an LLC Arrangement
Notice is delivered by the Funding Agent following the LLC Arrangement
Retraction Event.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           Prohibition on Non-Voting Equity Securities.   Notwithstanding
anything to the contrary in this Operating Agreement, the Company shall not
issue nonvoting equity securities to the extent prohibited by Section 1123(a)(6)
of the Bankruptcy Code (11 U.S.C. §1123(a)(6)).  The prohibition on the issuance
of nonvoting equity securities is included in this Operating Agreement in
compliance with Section 1123(a)(6) of the Bankruptcy Code (11 U.S.C.
§1123(a)(6)).
 
SECTION 2. Purposes.  The Company was formed for the object and purpose of, and
the nature of the business to be conducted by the Company is, engaging in any
lawful act or activity for which limited liability companies may be formed under
the Act.
 
SECTION 3. Powers.  The Company shall have all powers necessary, appropriate or
incidental to the accomplishment of its purposes and all other powers conferred
upon a limited liability company pursuant to the Act.
 
SECTION 4. Management.
 
(a) Management by Manager.
 
i) CCO Parent, as the sole member of the Company, hereby confirms the election
of Charter Communications, Inc., a Delaware corporation ("CCI"), or its
successor-in-interest that acquires directly or indirectly substantially all of
the assets or business of CCI, as the Company's manager (the "Manager").  CCI
shall be the Manager until a simple majority of the Votes elects otherwise.  No
additional person may be elected as Manager without the approval of a simple
majority of the Votes (for purposes of this Agreement, to the extent the context
requires, the term "person" refers to both individuals and entities).  Except as
otherwise required by applicable law and as provided below with respect to the
Board, the powers of the Company shall at all times be exercised by or under the
authority of, and the business, property and affairs of the Company shall be
managed by, or under the direction of, the Manager.  The Manager is a "manager"
of the Company within the meaning of the Act.  Any person appointed as Manager
shall accept its appointment by execution of a consent to this Agreement.
 
ii) The Manager shall be authorized to elect, remove or replace directors and
officers of the Company, who shall have such authority with respect to the
management of the business and affairs of the Company as set forth herein or as
otherwise specified by the Manager in the resolution or resolutions pursuant to
which such directors or officers were elected.
 
iii) Except as otherwise required by this Agreement or applicable law, the
Manager shall be authorized to execute or endorse any check, draft, evidence of
indebtedness, instrument, obligation, note, mortgage, contract, agreement,
certificate or other document on behalf of the Company without the consent of
any Member or other person.
 
iv) No annual or regular meetings of the Manager or the Members are
required.  The Manager may, by written consent, take any action which it is
otherwise required or permitted to take at a meeting.
 
 
4

--------------------------------------------------------------------------------

 
 
v) The Manager's duty of care in the discharge of its duties to the Company and
the Members is limited to discharging its duties pursuant to this Agreement in
good faith, with the care a director of a Delaware corporation would exercise
under similar circumstances, in the manner it reasonably believes to be in the
best interests of the Company and its Members.
 
vi) Except as required by the Act, no Manager shall be liable for the debts,
liabilities and obligations of the Company, including without limitation any
debts, liabilities and obligations under a judgment, decree or order of a court,
solely by reason of being a manager of the Company.
 
(b) Board of Directors.
 
i) Notwithstanding paragraph (a) above, upon the effectiveness of this
Agreement, the Manager may delegate its power to manage the business of the
Company to a board of natural persons designated as "directors" (the "Board")
which, subject to the limitations set forth below, shall have the authority to
exercise all such powers of the Company and do all such lawful acts and things
as may be done by a manager of a limited liability company under the Act and as
are not by statute, by the Certificate of Formation (as amended from time to
time, the “Certificate”), or by this Agreement (including without limitation
Section 4(c) hereof) directed or required to be exercised or done by the
Manager; provided, that until such time as the Funding Agent shall have
delivered the LLC Arrangement Notice, no such delegation hereunder shall be
effective unless written copies of such delegation have been delivered to the
Funding Agent.  As of the date of effectiveness of this Agreement, no such
delegation is in effect.  Except for the rights and duties that are assigned to
officers of the Company, the rights and duties of the directors may not be
assigned or delegated to any person.  No action, authorization or approval of
the Board shall be required, necessary or advisable for the taking of any action
by the Company that has been approved by the Manager.  In the event that any
action of the Manager conflicts with any action of the Board, the action of the
Manager shall control.
 
ii) Except as otherwise provided herein, directors shall possess and may
exercise all the powers and privileges and shall have all of the obligations and
duties to the Company and the Members granted to or imposed on directors of a
corporation organized under the laws of the State of Delaware.
 
iii) The number of directors on the date hereof is one, which number may be
changed from time to time by the Manager.  The director as of the date hereof
shall be as set forth on Exhibit A hereto, provided that Exhibit A need not be
amended whenever the director(s) or his or her successors are changed in
accordance with the terms of this Agreement.
 
iv) Each director shall be appointed by the Manager and shall serve in such
capacity until the earlier of his resignation, removal (which may be with or
without cause) or replacement by the Manager.
 
v) No director shall be entitled to any compensation for serving as a
director.  No fee shall be paid to any director for attendance at any meeting of
the Board;
 
 
5

--------------------------------------------------------------------------------

 
 
provided, however, that the Company may reimburse directors for the actual
reasonable costs incurred in such attendance.
 
(c) Consent Required.
 
i) None of the Members, Managers, directors or officers of the Company or the
Funding Agent (in the exercise of the LLC Arrangement) shall:
 
(1) do any act in contravention of this Agreement;
 
(2) cause the Company to engage in any business not permitted by the Certificate
or the terms of this Agreement;
 
(3) cause the Company to take any action that would make it impossible to carry
on the usual course of business of the Company (except to the extent expressly
provided for hereunder); it being hereby agreed that any actions necessary to
comply with the Company’s obligations under the Credit Agreement are in the
ordinary course of the Company’s business; or
 
(4) possess Company property or assign rights in Company property other than for
Company purposes; it being hereby agreed that any actions necessary to comply
with the Company’s obligations under the Credit Agreement are within the
Company’s purposes.
 
ii) In addition to any approval that may be required under Section 15(b) to the
extent amendment of this Agreement is required for any of the following actions,
one hundred percent (100%) of the Votes shall be required to:
 
(1) issue limited liability company interests in the Company to any person;
 
(2) change or reorganize the Company into any other legal form;
 
(3) approve a merger or consolidation of the Company with another person;
 
(4) sell all or substantially all of the assets of the Company; or
 
(5) voluntarily dissolve the Company.
 
iii) In addition to any approval that may be required under Section 15(b) to the
extent amendment of this Agreement is required for any of the following actions,
the affirmative vote, approval, consent or ratification of the Manager shall be
required to:
 
(1) alter the primary purposes of the Company as set forth in Section 2;
 
(2) issue limited liability company interests in the Company to any person;
 
 
6

--------------------------------------------------------------------------------

 
 
 
(3) enter into or amend any agreement which provides for the management of the
business or affairs of the Company by a person other than the Manager (and the
Board);
 
(4) change or reorganize the Company into any other legal form;
 
(5) approve a merger or consolidation of the Company with another person;
 
(6) sell all or substantially all of the assets of the Company;
 
(7) operate the Company in such a manner that the Company becomes an "investment
company" for purposes of the Investment Company Act of 1940;
 
(8) except as otherwise provided or contemplated herein, enter into any
agreement to acquire property or services from any person who is a director or
an officer of the Company;
 
(9) settle any litigation or arbitration with any third party, any Member, or
any affiliate of any Member, except for any litigation or arbitration brought or
defended in the ordinary course of business where the present value of the total
settlement amount or damages will not exceed $5,000,000;
 
(10) materially change any of the tax reporting positions or elections of the
Company;
 
(11) make or commit to any expenditures which, individually or in the aggregate,
exceed or are reasonably expected to exceed the Company's total budget (as
approved by the Manager) by the greater of 5% of such budget or Five Million
Dollars ($5,000,000);
 
(12) make or incur any secured or unsecured indebtedness which individually or
in the aggregate exceeds Five Million Dollars ($5,000,000), provided that this
restriction shall not apply to (i) any refinancing of or amendment to existing
indebtedness which does not increase total borrowing (including obligations
under the Credit Agreement and the Loan Documents (as defined in the Credit
Agreement), all of which have been, and are hereby, ratified and confirmed),
(ii) any indebtedness to (or guarantee of indebtedness of) any entity controlled
by or under common control with the Company ("Intercompany Indebtedness"), (iii)
the pledge of any assets to support any otherwise permissible indebtedness of
the Company or any Intercompany Indebtedness or (iv) indebtedness necessary to
finance a transaction or purchase approved by the Manager; or
 
(13) voluntarily dissolve the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) Board Meetings.
 
i) Regular Meetings.  Regular meetings of the Board may be held without notice
at such time and at such place as shall from time to time be determined by the
Board, but not less often than annually.
 
ii) Special Meetings.  Special meetings of the Board may be called by the
President or any director on twenty-four (24) hours' notice to each director;
special meetings shall be called by the President or Secretary in like manner
and on like notice on the written request of Members holding a simple majority
of the Votes.  Notice of a special meeting may be given by
facsimile.  Attendance in person of a director at a meeting shall constitute a
waiver of notice of that meeting, except when the director objects, at the
beginning of the meeting, to the transaction of any business because the meeting
is not duly called or convened.
 
iii) Telephonic Meetings.  Directors may participate in any regular or special
meeting of the Board, by means of conference telephone or similar communications
equipment, by means of which all persons participating in the meeting can hear
each other.  Participation in a meeting pursuant to this Section 4(d)(iii) will
constitute presence in person at such meeting.
 
iv) Quorum.  At all meetings of the Board, a majority of the directors shall
constitute a quorum for the transaction of business, and the act of a majority
of the directors present at any meeting at which there is a quorum shall be the
act of the Board, except as may be otherwise specifically provided by statute,
the Certificate or this Agreement.  If a quorum is not present at any meeting of
the Board, the directors present thereat may adjourn the meeting from time to
time until a quorum shall be present.  Notice of such adjournment shall be given
to any director not present at such meeting.
 
v) Action Without Meeting.  Unless otherwise restricted by the Certificate or
this Agreement, any action required or permitted to be taken at any meeting of
the Board may be taken without a meeting if all directors consent thereto in
writing and such written consent is filed with the minutes of proceedings of the
Board.
 
(e) Director's Duty of Care.  Each director's duty of care in the discharge of
his or her duties to the Company and the Members is limited to discharging his
duties pursuant to this Agreement in good faith, with the care a director of a
Delaware corporation would exercise under similar circumstances, in the manner
he or she reasonably believes to be in the best interests of the Company and its
Members.
 
SECTION 5. Officers.
 
(a) Officers.  The Company shall have such officers as may be necessary or
desirable for the business of the Company.  The officers may include a Chairman
of the Board, a President, a Treasurer and a Secretary, and such other
additional officers, including one or more Vice Presidents, Assistant
Secretaries and Assistant Treasurers as the Manager, the Board, the Chairman of
the Board or the President may from time to time elect.  Any two or more offices
may be held by the same individual.  The initial officers are set forth on
Exhibit A.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Election and Term.  The President, Treasurer and Secretary shall, and the
Chairman of the Board may, be appointed by and shall hold office at the pleasure
of the Manager or the Board.  The Manager, the Board, or the President may each
appoint such other officers and agents as such person shall deem desirable, who
shall hold office at the pleasure of the Manager, the Board, or the President,
and who shall have such authority and shall perform such duties as from time to
time shall, subject to the provisions of Section 5(d) hereof, be prescribed by
the Manager, the Board, or the President.
 
(c) Removal.  Any officer may be removed by the action of the Manager or the
action of at least a majority of the directors then in office, with or without
cause, for any reason or for no reason.  Any officer other than the Chairman of
the Board, the President, the Treasurer or the Secretary may also be removed by
the Chairman of the Board or the President, with or without cause, for any
reason or for no reason.
 
(d) Duties and Authority of Officers.
 
i) President.  The President shall be the chief executive officer and (if no
other person has been appointed as such) the chief operating officer of the
Company; shall (unless the Chairman of the Board elects otherwise) preside at
all meetings of the Members and Board; shall have general supervision and active
management of the business and finances of the Company; and shall see that all
orders and resolutions of the Board or the Manager are carried into effect;
subject, however, to the right of the directors to delegate any specific powers
to any other officer or officers.  In the absence of direction by the Manager,
Board or the Chairman of the Board to the contrary, the President shall have the
power to vote all securities held by the Company and to issue proxies
therefor.  In the absence or disability of the President, the Chairman of the
Board (if any) or, if there is no Chairman of the Board, the most senior
available officer appointed by the Manager or the Board shall perform the duties
and exercise the powers of the President with the same force and effect as if
performed by the President, and shall be subject to all restrictions imposed
upon him.
 
ii) Vice President.  Each Vice President, if any, shall perform such duties as
shall be assigned to such person and shall exercise such powers as may be
granted to such person by the Manager, the Board or by the President of the
Company.  In the absence of direction by the Manager, the Board or the President
to the contrary, any Vice President shall have the power to vote all securities
held by the Company and to issue proxies therefor.
 
iii) Secretary.  The Secretary shall give, or cause to be given, a notice as
required of all meetings of the Members and of the Board.  The Secretary shall
keep or cause to be kept, at the principal executive office of the Company or
such other place as the Board may direct, a book of minutes of all meetings and
actions of directors and Members.  The minutes shall show the time and place of
each meeting, whether regular or special (and, if special, how authorized and
the notice given), the names of those present at Board meetings, the number of
Votes present or represented at Members' meetings, and the proceedings
thereof.  The Secretary shall perform such other duties as may be prescribed
from time to time by the Manager or the Board.
 
 
9

--------------------------------------------------------------------------------

 
 
iv) Treasurer.  The Treasurer shall have custody of the Company funds and
securities and shall keep or cause to be kept full and accurate accounts of
receipts and disbursements in books of the Company to be maintained for such
purpose; shall deposit all moneys and other valuable effects of the Company in
the name and to the credit of the Company in depositories designated by the
Manager or the Board; and shall disburse the funds of the Company as may be
ordered by the Manager or the Board.
 
v) Chairman of the Board.  The Chairman of the Board, if any, shall perform such
duties as shall be assigned, and shall exercise such powers as may be granted to
him or her, by the Manager or the Board.
 
vi) Authority of Officers.  The officers, to the extent of their powers set
forth in this Agreement or otherwise vested in them by action of the Manager or
the Board not inconsistent with this Agreement, are agents of the Company for
the purpose of the Company's business and the actions of the officers taken in
accordance with such powers shall bind the Company.
 
SECTION 6. Members.
 
(a) Members.  The Members of the Company shall be set forth on Exhibit B hereto
as amended from time to time.  At the date hereof, CCO Parent is the sole
Member, and it (or its predecessor) has heretofore contributed to the capital of
the Company.  CCO Parent is not required to make any additional capital
contribution to the Company; however, CCO Parent may make additional capital
contributions to the Company at any time in its sole discretion (for which its
capital account balance shall be appropriately increased).  Each Member shall
have a capital account in the Company, the balance of which is to be determined
in accordance with the principles of Treasury Regulation
section 1.704-1(b)(2)(iv).  The provisions of this Agreement, other than those
related to the LLC Arrangement, are intended to benefit the Members and, to the
fullest extent permitted by law, shall not be construed as conferring any
benefit upon any creditor of the Company.  Notwithstanding anything to the
contrary in this Agreement, CCO Parent shall not have any duty or obligation to
any creditor of the Company to make any contribution to the Company.
 
(b) Admission of Members.  Other persons may be admitted as Members from time to
time pursuant to the provisions of this Agreement.  The Funding Agent is not a
Member of the Company.  Moreover, in connection with the exercise of the LLC
Arrangement by the Funding Agent, the Funding Agent shall not be admitted as a
Member of the Company and shall not acquire any limited liability company
interest, membership interest or other interest in the profits, losses and
capital of the Company; rather, the Funding Agent shall only acquire the
specific rights set forth in this Agreement.  If an admission of a new Member
results in the Company having more than one Member, this Agreement shall be
amended in accordance with the provisions of Section 15(b) to establish the
rights and responsibilities of the Members and to govern their relationships.
 
(c) Limited Liability.  Except as required by the Act, no Member shall be liable
for the debts, liabilities and obligations of the Company, including without
limitation any debts, liabilities and obligations of the Company under a
judgment, decree or order of a court, solely by reason of being a member of the
Company. Under no circumstances shall
 
 
10

--------------------------------------------------------------------------------

 
 
the Funding Agent be liable for the debts, liabilities and obligations of the
Company, including without limitation any debts, liabilities and obligations of
the Company under a judgment, decree or order of a court.
 
(d) Competing Activities.  Notwithstanding any duty otherwise existing at law or
in equity, (i) neither a Member nor a Manager of the Company, or any of their
respective affiliates, partners, members, shareholders, directors, managers,
officers or employees, shall be expressly or impliedly restricted or prohibited
solely by virtue of this Agreement or the relationships created hereby from
engaging in other activities or business ventures of any kind or character
whatsoever and (ii) except as otherwise agreed in writing or by written Company
policy, each Member and Manager of the Company, and their respective affiliates,
partners, members, shareholders, directors, managers, officers and employees,
shall have the right to conduct, or to possess a direct or indirect ownership
interest in, activities and business ventures of every type and description,
including activities and business ventures in direct competition with the
Company.
 
(e) Bankruptcy.  Notwithstanding any other provision of this Agreement, the
bankruptcy (as defined in the Act) of a Member shall not cause the Member to
cease to be a member of the Company and, upon the occurrence of such an event,
the Company shall continue without dissolution.
 
SECTION 7. Percentage Interests.  For purposes of this Agreement, “Percentage
Interest” shall mean with respect to any Members as of any date the proportion
(expressed as a percentage) of the respective capital account balance of such
Member to the capital account balances of all Members.  So long as CCO Parent is
the sole member of the Company, CCO Parent’s Percentage Interest shall be 100
percent.
 
SECTION 8. Distributions.  The Company may from time to time distribute to the
Members such amounts in cash and other assets as shall be determined by the
Members acting by simple majority of the Votes.  Each such distribution (other
than liquidating distributions) shall be divided among the Members in accordance
with their respective Percentage Interests.  Liquidating distributions shall be
made to the Members in accordance with their respective positive capital account
balances.  Each Member shall be entitled to look solely to the assets of the
Company for the return of such Member's positive capital account
balance.  Notwithstanding that the assets of the Company remaining after payment
of or due provision for all debts, liabilities, and obligations of the Company
may be insufficient to return the capital contributions or share of the
Company’s profits reflected in such Member's positive capital account balance, a
Member shall have no recourse against the Company or any other
Member.  Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to make a distribution to the
Members on account of their interest in the Company if such distribution would
violate the Act or any other applicable law.
 
SECTION 9. Allocations.  The profits and losses of the Company shall be
allocated to the Members in accordance with their Percentage Interests from time
to time.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 10. Dissolution; Winding Up.
 
(a) Dissolution.  The Company shall be dissolved upon (i) the adoption of a plan
of dissolution by the Members acting by unanimity of the Votes and the approval
of the Manager or (ii) the occurrence of any other event required to cause the
dissolution of the Company under the Act.
 
(b) Effective Date of Dissolution.  Any dissolution of the Company shall be
effective as of the date on which the event occurs giving rise to such
dissolution, but the Company shall not terminate unless and until all its
affairs have been wound up and its assets distributed in accordance with the
provisions of the Act and the Certificate is cancelled.
 
(c) Winding Up.  Upon dissolution of the Company, the Company shall continue
solely for the purposes of winding up its business and affairs as soon as
reasonably practicable.  Promptly after the dissolution of the Company, the
Manager shall immediately commence to wind up the affairs of the Company in
accordance with the provisions of this Agreement and the Act.  In winding up the
business and affairs of the Company, the Manager may to the fullest extent
permitted by law, take any and all actions that it determines in its sole
discretion to be in the best interests of the Members, including, but not
limited to, any actions relating to (i) causing written notice by registered or
certified mail of the Company's intention to dissolve to be mailed to each known
creditor of and claimant against the Company, (ii) the payment, settlement or
compromise of existing claims against the Company, (iii) the making of
reasonable provisions for payment of contingent claims against the Company and
(iv) the sale or disposition of the properties and assets of the Company.  It is
expressly understood and agreed that a reasonable time shall be allowed for the
orderly liquidation of the assets of the Company and the satisfaction of claims
against the Company so as to enable the Manager to minimize the losses that may
result from a liquidation.
 
SECTION 11. Transfer.  At such time as the Company has more than one Member, no
Member shall transfer (whether by sale, assignment, gift, pledge, hypothecation,
mortgage, exchange or otherwise) all or any part of his, her or its limited
liability company interest in the Company to any other person without the prior
written consent of each of the other Members; provided, however, that this
Section 11 shall not restrict the ability of any Member to transfer (at any
time) all or a portion of its limited liability company interest in the Company
to another Member or pursuant to the Loan Documents (as defined in the Credit
Agreement).  Upon the transfer of a Member's limited liability company interest,
the Manager shall provide notice of such transfer to each of the other Members
and shall amend Exhibit B hereto to reflect the transfer.
 
SECTION 12. Admission of Additional Members.  The admission of additional or
substitute Members to the Company shall be accomplished by the amendment of this
Agreement, including Exhibit B, in accordance with the provisions of Section
15(b), pursuant to which amendment each additional or substitute Member shall
agree to become bound by this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 13. Tax Matters.  As of the date of this Agreement, the Company is a
single-owner entity for United States federal tax purposes.  So long as the
Company is a single-owner entity for federal income tax purposes, it is intended
that for federal, state and local income tax purposes the Company be disregarded
as an entity separate from its owner for income tax purposes and its activities
be treated as a division of such owner.  In the event that the Company has two
or more Members for federal income tax purposes, it is intended that (i) the
Company shall be treated as a partnership for federal, state and local income
tax purposes, and the Members shall not take any position or make any election,
in a tax return or otherwise, inconsistent therewith and (ii) this Agreement
will be amended to provide for appropriate book and tax allocations pursuant to
subchapter K of the Internal Revenue Code of 1986, as amended.
 
SECTION 14. Exculpation and Indemnification.
 
(a) Exculpation.  Neither the Members, the Manager, the directors of the
Company, the officers of the Company, their respective affiliates, nor any
person who at any time shall serve, or shall have served, as a director,
officer, employee or other agent of any such Members, Manager, directors,
officers, or affiliates and who, in such capacity, shall engage, or shall have
engaged, in activities on behalf of the Company (a "Specified Agent") shall be
liable, in damages or otherwise, to the Company or to any Member for, and
neither the Company nor any Member shall take any action against such Members,
Manager, directors, officers, affiliates or Specified Agent, in respect of any
loss which arises out of any acts or omissions performed or omitted by such
person pursuant to the authority granted by this Agreement, or otherwise
performed on behalf of the Company, if such Member, Manager, director, officer,
affiliate, or Specified Agent, as applicable, in good faith, determined that
such course of conduct was in the best interests of the Company and within the
scope of authority conferred on such person by this Agreement or approved by the
Manager.  Each Member shall look solely to the assets of the Company for return
of such Member's investment, and if the property of the Company remaining after
the discharge of the debts and liabilities of the Company is insufficient to
return such investment, each Member shall have no recourse against the Company,
the other Members or their affiliates, except as expressly provided herein;
provided, however, that the foregoing shall not relieve any Member or the
Manager of any fiduciary duty, duty of care or duty of fair dealing to the
Members that it may have hereunder or under applicable law.
 
(b) Indemnification.  In any threatened, pending or completed claim, action,
suit or proceeding to which a Member, a Manager, a director of the Company, any
officer of the Company, their respective affiliates, or any Specified Agent was
or is a party or is threatened to be made a party by reason of the fact that
such person is or was engaged in activities on behalf of the Company, including
without limitation any action or proceeding brought under the Securities Act of
1933, as amended, against a Member, a Manager, a director of the Company, any
officer of the Company, their respective affiliates, or any Specified Agent
relating to the Company, the Company shall to the fullest extent permitted by
law indemnify and hold harmless the Members, Manager, directors of the Company,
officers of the Company, their respective affiliates, and any such Specified
Agents against losses, damages, expenses (including attorneys' fees), judgments
and amounts paid in settlement actually and reasonably incurred by or in
connection with such claim, action, suit or proceeding; provided, however, that
none of the Members, Managers, directors of the
 
 
13

--------------------------------------------------------------------------------

 
 
Company, officers of the Company, their respective affiliates or any Specified
Agent shall be indemnified for actions constituting bad faith, willful
misconduct, or fraud.  Any act or omission by any such Member, Manager,
director, officer, or any such affiliate or Specified Agent, if done in reliance
upon the opinion of independent legal counsel or public accountants selected
with reasonable care by such Member, Manager, director, officer, or any such
affiliate or Specified Agent, as applicable, shall not constitute bad faith,
willful misconduct, or fraud on the part of such Member, Manager, director,
officer, or any such affiliate or Specified Agent.
 
(c) No Presumption.  The termination of any claim, action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
any act or failure to act by a Member, a Manager, a director of the Company, any
officer of the Company, their respective affiliates or any Specified Agent
constituted bad faith, willful misconduct or fraud under this Agreement.
 
(d) Limitation on Indemnification.  Any such indemnification under this Section
14 shall be recoverable only out of the assets of the Company and not from the
Members.
 
(e) Reliance on the Agreement.  To the extent that, at law or in equity, a
Member, Manager, director of the Company, officer of the Company or any
Specified Agent has duties (including fiduciary duties) and liabilities relating
thereto to the Company or to any Member or other person bound by this Agreement,
such Member, Manager, director, officer or any Specified Agent acting under this
Agreement shall not be liable to the Company or to any Member or other person
bound by this Agreement for its good faith reliance on the provisions of this
Agreement.  The provisions of this Agreement, to the extent that they restrict
the duties and liabilities of a Member, Manager, director of the Company,
officer of the Company or any Specified Agent otherwise existing at law or in
equity, are agreed by the parties hereto to replace such other duties and
liabilities of such Member, Manager, director or officer or any Specified Agent.
 


 
SECTION 15. Miscellaneous.
 
(a) Certificate of Limited Liability Company Interest.  A Member's limited
liability company interest may be evidenced by a certificate of limited
liability company interest executed by the Manager or an officer in such form as
the Manager may approve; provided that such certificate of limited liability
company interest shall not bear a legend that causes such limited liability
company interest to constitute a security under Article 8 (including Section
8-103) of the Uniform Commercial Code as enacted and in effect in the State of
Delaware, or the corresponding statute of any other applicable jurisdiction, on
the date hereof.
 
(b) Amendment.  The terms and provisions set forth in this Agreement may be
amended, and compliance with any term or provision set forth herein may be
waived, only by a written instrument executed by persons holding a simple
majority of the Votes; provided, however, that (i) Sections 1(h), 4(c), 6(c), 11
and 15 hereof may not be amended without the consent of the Funding Agent, (ii)
Sections 4(c), 6, 7, 8, 9, 10, 11, 12, 13 and 14
 
 
14

--------------------------------------------------------------------------------

 
 
hereof shall not be amended except by unanimity of the Votes, (iii) this
Agreement shall not be amended in any manner, and none of the Members, the
Manager, the Board, the officers, or any permitted delegee of any thereof shall
take any action, or cause the Company to engage in transactions, that directly
or indirectly, impair, reduce or otherwise modify the rights of the Funding
Agent under the LLC Arrangement, or prevent the LLC Arrangement from becoming
effective in accordance with its terms, unless the Funding Agent consents in
writing, and (iv) this Agreement shall not be amended in any manner, and none of
the Funding Agent, the Manager or the Board shall take any action or cause the
Company to engage in transactions that modify or change any Member’s share of
any of the following:  (i) allocations and distributions of the Company’s
profits and losses; (ii) current distributions; (iii) liquidating distributions;
(iv) distributions in redemption or withdrawal; or (v) any other distributions
of the Company’s assets, unless such Member consents in writing.  This sentence
and the foregoing sentence may not be amended except by unanimity of the
Votes.  No failure or delay on the part of any party in exercising any right,
power or privilege granted hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege granted hereunder.
 
(c) Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Members and their respective successors and assigns.
 
(d) Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to any
conflicts of law principles that would require the application of the laws of
any other jurisdiction.
 
(e) Severability.  In the event that any provision contained in this Agreement
shall be held to be invalid, illegal or unenforceable for any reason, the
invalidity, illegality or unenforceability thereof shall not affect any other
provision hereof.
 
(f) Multiple Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
(g) Funding Agent as an Intended Beneficiary.  Notwithstanding any other
provision of this Agreement, the Funding Agent is an intended beneficiary of the
provisions of this Agreement related to the LLC Arrangement to the extent
provided herein, and the Members agree that this Agreement constitutes a legal,
valid and binding agreement of the Members, and is enforceable against the
Members by the Funding Agent, in accordance with its terms.
 
(h) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supercedes and
replaces any prior or contemporaneous understandings.
 
(i) Relationship between the Agreement and the Act.  Regardless of whether any
provision of this Agreement specifically refers to particular Default Rules (as
defined below), (i) if any provision of this Agreement conflicts with a Default
Rule, the provision of this Agreement controls and the Default Rule is modified
or negated accordingly, and (ii) if
 
 
15

--------------------------------------------------------------------------------

 
 
it is necessary to construe a Default Rule as modified or negated in order to
effectuate any provision of this Agreement, the Default Rule is modified or
negated accordingly.  For purposes of this Section 15(i), “Default Rule” shall
mean a rule stated in the Act which applies except to the extent it may be
negated or modified through the provisions of a limited liability company’s
Limited Liability Company Agreement.
 
(j) LLC Arrangement.  It is the intent of each of the parties hereto that the
LLC Arrangement shall remain in full force and effect under any and all
circumstances as set forth herein, including, without limitation, during the
pendency of any event, condition or proceeding contemplated by Section 8(g) of
the Credit Agreement (including, but not limited to, any bankruptcy or
reorganization proceeding of CCO Parent or the Company).
 
(k) Governmental Approval.
 
i) Notwithstanding anything herein to the contrary, this Agreement and the
transactions contemplated hereby, prior to the exercise by the Funding Agent of
any rights and powers respecting any vote, approval, consent or ratification
provided in this Agreement, except to the extent not prohibited by applicable
law, (i) do not and will not constitute, create, or have the effect of
constituting or creating, directly or indirectly, actual or practical ownership
of the Company or any of its subsidiaries by the Funding Agent or the Lenders
(under the Credit Agreement), or control, affirmative or negative, direct or
indirect, by the Funding Agent or its affiliates over the management or any
other aspect of the operation of the Company or any of its subsidiaries, which
ownership and control remains exclusively and at all times in the Members and
the members of the Company’s subsidiaries, and (ii) do not and will not
constitute the transfer, assignment, or disposition in any manner, voluntarily
or involuntarily, directly or indirectly, of any License (as defined in the
Credit Agreement) at any time issued to the Company or any of its subsidiaries,
or the transfer of control of the Company or any of its subsidiaries, including,
without limitation, within the meaning of Section 310(d) of the Communications
Act of 1934, as amended.
 
ii) Notwithstanding anything to the contrary contained in this Agreement, the
Funding Agent shall not, without first obtaining the approval of the Federal
Communications Commission (“FCC”) or any other applicable Governmental Authority
(as defined in the Credit Agreement), take any action pursuant to this Agreement
which would constitute or result in, or be deemed to constitute or result in,
any assignment of a License, including, without limitation, any CATV Franchise
(as defined in the Credit Agreement) of the Company or any of its subsidiaries,
or any change of control of the Company or any of its subsidiaries, if such
assignment or change in control would require, under then existing law
(including the written rules and regulations promulgated by the FCC), the prior
approval of the FCC or such other Governmental Authority; provided that this
Section 15(k)(ii) shall not apply in the event that any such assignment or
change of control has occurred (or is deemed to have occurred) for any reason
other than through the exercise by the Funding Agent of its rights and powers
respecting any vote, approval, consent or ratification under this Agreement.
 
iii) If counsel to the Funding Agent reasonably determines that the consent of
the FCC or any other Governmental Authority is required in connection with any
of the actions which may be taken by the Funding Agent in the exercise of its
rights and
 
 
16

--------------------------------------------------------------------------------

 
 
powers respecting any vote, approval, consent or ratification under this
Agreement, then the Company, at its sole cost and expense, shall use its best
efforts to secure such consent and to cooperate fully with the Funding Agent in
any action commenced by the Funding Agent to secure such consent.  Upon the
exercise by the Funding Agent of any rights and powers respecting any vote,
approval, consent or ratification pursuant to this Agreement which requires any
consent, approval, recording, qualification or authorization of the FCC or any
other Governmental Authority or instrumentality, the Company will promptly
prepare, execute, deliver and file, or will promptly cause the preparation,
execution, delivery and filing of, all applications, certificates, instruments
and other documents and papers that the Funding Agent reasonably deems necessary
or advisable to obtain such governmental consent, approval, recording,
qualification or authorization.  Subject to the provisions of applicable law, if
the Company fails or refuses to execute, or fails or refuses to cause another
person to execute, such documents, the Funding Agent, as attorney-in-fact for
the Company appointed pursuant to Section 15(k)(v), or the clerk of any court of
competent jurisdiction, may execute and file the same on behalf of the
Company.  In addition to the foregoing, the Company agrees to take, or cause to
be taken, any action which the Funding Agent may reasonably request in order to
obtain and enjoy the full rights, powers and benefits of the Funding Agent under
this Agreement, including, without limitation, at the Company’s cost and
expense, the exercise of the Company’s best efforts to cooperate in obtaining
FCC or other governmental approval of any action or transaction contemplated by
this Agreement which is then required by law.
 
iv) The Company recognizes that the authorizations, permits and Licenses held by
the Company or any of its subsidiaries are unique assets, and the Company agrees
to take all reasonable steps to effectuate the rights and powers respecting
vote, approval, consent or ratification of the Funding Agent under this
Agreement.  The Company further recognizes that a violation of this provision
would result in irreparable harm to the Funding Agent and its affiliates for
which monetary damages are not readily ascertainable.  Therefore, in addition to
any other remedy which may be available to the Funding Agent and its affiliates
at law or in equity, the Funding Agent and its affiliates shall have the remedy
of specific performance of the provisions of this Section 15(k).
 
v) The Company hereby irrevocably constitutes and appoints the Funding Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Company and in the name of  the Company or in its own name, for
the purpose of carrying out the rights and powers of the Funding Agent under
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to implement
rights and powers of the Funding Agent under this Agreement.  Anything in this
Section 15(k)(v) to the contrary notwithstanding, the Funding Agent agrees that
it will not exercise any rights under the power of attorney provided for in this
Section 15(k)(v) except as provided in Section 1(h).  The expenses of the
Funding Agent incurred in connection with actions undertaken as provided in this
Section 15(k)(v), together with interest thereon at a rate per annum equal to
the highest rate per annum at which interest would then be payable on any
category of past due ABR Loans, as defined in, and under the Credit Agreement,
from the date of payment by the Funding Agent to the date reimbursed by Section
15(k)(v), shall be payable by Section 15(k)(v) to the Funding Agent on
demand.  Pursuant to Section 15(k)(v), the Members hereby ratify all that said
attorneys
 
 
17

--------------------------------------------------------------------------------

 
 
shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until the LLC Arrangement Notice shall have been
delivered.
 
IN WITNESS WHEREOF, the party has caused this Agreement to be duly executed on
the date first above written.
 
CCO HOLDINGS, LLC


By:      /s/ Richard R. Dykhouse
Richard R. Dykhouse
Vice President, Associate General
Counsel and Corporate Secretary


Accepting its appointment as the Company's Manager subject to the provisions of
this Agreement and approving the amendment and restatement of the prior limited
liability company agreement by this Agreement:
CHARTER COMMUNICATIONS, INC.


By:     /s/ Richard R. Dykhouse
Richard R. Dykhouse
Vice President, Associate General
Counsel and Corporate Secretary


     



 
18

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
Officers


Neil Smit
President and Chief Executive Officer
Michael J. Lovett
Executive Vice President and Chief Operating Officer
Grier C. Raclin
Executive Vice President and Chief Administrative Officer
Marwan Fawaz
Executive Vice President and Chief Technology Officer
Eloise E. Schmitz
Executive Vice President and Chief Financial Officer
Ted W. Schremp
Executive Vice President and Chief Marketing Officer
Gregory L. Doody
Executive Vice President and General Counsel
Steven E. Apodaca
Senior Vice President – Division President/West Operations
Joshua L. Jamison
Senior Vice President - Division President/East Operations
Greg S. Rigdon
Senior Vice President – Corporate Development
Jay E. Carlson
Senior Vice President – Information Technology
Joseph R. Stackhouse
Senior Vice President – Customer Operations
Kevin D. Howard
Senior Vice President – Finance and Chief Accounting Officer
Thomas M. Degnan
Vice President – Finance and Corporate Treasurer
Richard R. Dykhouse
Vice President, Associate General Counsel and Corporate Secretary
Paul J. Rutterer
Assistant Secretary
















 
19

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 


 
Member
 
CCO Holdings, LLC


 

 
20
 
